Citation Nr: 1316810	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to November 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with his claims folders.

In February 2012 the Board reopened the Veteran's claim for service connection for a respiratory disorder, to include COPD, and remanded the merits of the claim for further development, to include a VA examination.  In November 2012, the Board remanded the claim again for an additional VA opinion.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A respiratory disorder, to include COPD and asthma, is not etiologically related to active service.





CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in February 2009, prior to the initial adjudication the Veteran's claim to reopen a claim of service connection for respiratory disorder.  The letter advised the Veteran of the reason his claim was previously denied, the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.
Moreover, in a September 2012 supplemental statement of the case (SSOC) and the November 2012 Board decision and remand, the claim was readjudicated, and an SSOC was promulgated most recently in February 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify and, in light of the denial of the Veteran's service connection claim, no prejudice to the Veteran results from any failure to provide notice pursuant to Dingess/Hartman, 19 Vet. App. 473. 

VA also has met its duty to assist by obtaining the Veteran's relevant service and post-service VA and private treatment records, and associating them with his claims file.  Those records include additional private treatment records that were obtained by the AOJ in compliance with the Board's February 2012 remand.  Additional private records were identified by the Veteran and requested by the AOJ, but were determined to be unavailable or are already of record.  Significantly, the Veteran has not alleged, and the claims file does not otherwise indicate, that any further records development is warranted. 

In addition to obtaining relevant medical records, VA has afforded the Veteran VA examinations in connection with his service connection claim.  A VA examination took place in April 2012 in accordance with the Board's February 2012 remand, and an addendum opinion was obtained in November 2012 pursuant to the Board's November 2012 remand.  The Board is cognizant that the Veteran's service representative contested the adequacy of the April 2012 examination on the basis that the VA examiner did not elicit from the Veteran a comprehensive history of his risk factors for respiratory disease, as requested by the Board in its February 2012 remand directives.  In this regard, the service representative pointed out that, relevant to the Veteran's medical history, the examination report contains only a notation that the Veteran was diagnosed with COPD. However, the examination report also reflects that, in addition to interviewing the Veteran, the VA examiner reviewed the claims file, which contains various written statements and lay assertions from the Veteran regarding his claimed risk factors, and treatment notes documenting the Veteran's respiratory treatment history, and therefore, based the opinion on a comprehensive history.  Indeed, in the "Remarks" section of the exam report, the examiner detailed findings in the reviewed private treatment records and service treatment records.  Furthermore, a VA addendum opinion was obtained in November 2012 that considers and addresses in detail the Veteran's main theory of contention regarding risk factors for respiratory problems, namely second-hand smoke.  Notably, neither the Veteran nor his service representative has challenged the adequacy of that opinion.  Accordingly, the Board finds that there has been substantial compliance with its prior remand directive and that an additional VA examination is unwarranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also finds that an additional hearing before a Veterans Law Judge (VLJ) is unwarranted as the Veteran is expressly limited to only one such hearing, which he has already received.  See 38 C.F.R. §§ 20.700, 20.717.  In this regard, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Here, there is no reason to delay adjudication for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VLJ who presided over his January 2012 videoconference hearing committed prejudicial error, either by failing to explain fully the issue and or by neglecting to suggest the submission of evidence that may have been overlooked.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.103(c)(2) (2012); Bryant, 23 Vet. App. at 492.  Moreover, there is no indication that the Veteran was otherwise denied due process during his videoconference hearing.  On the contrary, the transcript of that proceeding reflects that the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the Veteran's claim, and sought to identify any further development that was required to help substantiate that claim.  In this regard, the VLJ acknowledged that the Veteran's main theory of contention - that his respiratory problems were related to exposure to second-hand smoke in service - had not been adequately addressed by a VA examiner, and thus, remanded the claim for such an opinion.  Moreover, the Veteran's representative displayed actual knowledge of the elements of the appeal by eliciting testimony regarding the Veteran's in-service exposures, the onset and course of his respiratory symptoms, and evidence of a nexus between respiratory problems and second-hand smoke.  Additionally, the pleadings filed by the Veteran, and on his behalf, have specifically referred to the pertinent evidence of record, and the applicable laws and regulations, in arguing that service connection for a respiratory disorder is warranted.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31   (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Therefore, even assuming, without concluding, that the Veteran's January 2012 hearing did not fully comply with the Bryant provisions, such error was harmless in light of the actual knowledge of these provisions demonstrated throughout the appeals period.  38 C.F.R. § 3.103(c)(2) (2012). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied in this case and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The Veteran contends that he suffers from a respiratory disorder related to exposure to second-hand smoke during service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder diagnosed as COPD.  The Board notes that the Veteran's other diagnosed respiratory conditions of record, including asthma, asthmatic bronchitis, and bronchitis, are encompassed by the diagnosis of COPD, as noted by an April 2005 private treatment record.

Service treatment records are silent for any complaints or findings relating to a breathing problem during service.  The Veteran affirmatively denied shortness of breath upon September 1973 examination, just prior to discharge.  The medical evidence shows that the Veteran was not diagnosed with COPD until approximately 1993, about 20 years following service.  At that time, the Veteran reported a one year history of symptoms.  The Board is cognizant that, in June 1986, the Veteran was treated for dyspnea and reported that his wife stated that he coughed all night.  The Veteran was also treated for bronchitis in September 1986 and March 1988. Significantly, however, private treatment records dated prior to June 1986 are silent for respiratory complaints, and despite dyspnea and bronchitis, the Veteran's lungs were generally clear on physical examination.  Moreover, even the earliest documented respiratory problems place an onset of respiratory symptoms in June 1986, nearly 13 years post service.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent medical evidence of record showing that the Veteran's COPD had its onset during active service or is related to any in-service disease or injury.  In written statements and in January 2012 testimony before the Board, the Veteran stated that he was exposed to asbestos and inhaled significant second-hand smoke while in service.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  See Jandreau, 492 F.3d at 1376 (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer).  The record does not contain a competent opinion linking the Veteran's COPD or any other respiratory disorder to service, and the private medical evidence of record does not otherwise demonstrate it is related to service.    Nor has any medical provider suggested a nexus between asbestos exposure and COPD.  Absent evidence that the Veteran's COPD may be associated with asbestos exposure, the Board finds that a new VA opinion is not necessary.  McLendon, supra.

Furthermore, the Board finds that the Veteran's recent testimony regarding the onset of his respiratory symptoms lacks credibility.  In this regard, while the Veteran testified during his January 2012 hearing that his lung problems began in the mid-1960s, that assertion is belied by the September 1973 service examination report showing that the Veteran affirmatively denied lung or respiratory problems, and private treatment records dated from September 1983 through April 1986, which are negative for respiratory complaints and show clear lungs upon examination.     

Even so, the Veteran has submitted medical articles reflecting that smoking and second-hand smoke are risk factors for the development of COPD.  While that evidence is not specific to the Veteran's case, and therefore, cannot serve as a basis on which to establish service connection for the Veteran's respiratory disorder, it nevertheless supports that the Veteran's respiratory disorder may be associated with service.  Accordingly, the Board sought VA opinions as to whether the Veteran's respiratory disorder is related to service, to include his in-service exposure to second-hand smoke. 

In conjunction with an April 2012 VA examination, the Veteran underwent a pulmonary function tests that revealed mild obstructive ventilatory defect, improved with bronchodilators.  The Veteran was diagnosed as having COPD.  The examiner opined that COPD was less likely as not incurred in or caused by service.  The examiner noted that there were no respiratory complaints in the Veteran's service treatment records, but that if such information surfaced, the issue of service connection for COPD should be reconsidered.  Thereafter, the November 2012 VA examiner provided an opinion that the Veteran's respiratory disorder is less likely than not incurred in or caused by service, to include as due to exposure to second-hand smoke therein.  The examiner specifically addressed the evidence submitted by the Veteran in support of a link between COPD and secondhand smoke.  However, citing reports of the US Department of Health and Human Services and the Center for Disease Control, the examiner noted that COPD is not listed as a condition associated with an increased risk of development due to secondhand tobacco smoke (environmental tobacco smoke [ETS]), and that while ETS may result in small changes in PFT during exposure, the effect resolves after removal from exposure.  The examiner also noted that a study showed that a previously healthy individual would not develop chronic lung disease solely on the basis of ETS exposure in adult life.  Additionally, the examiner noted that the effects of tobacco smoke exposure begin to abate within 20 minutes of tobacco cessation.  The examiner found that the onset of the Veteran's COPD was beyond the time that the Veteran was at risk for developing health effects from tobacco exposure.  

The Board finds that the November 2012 opinion is the most probative medical opinion evidence of record.  The VA examiner provided a definitive opinion that the Veteran's current disability is not related to exposure to secondhand smoke during active service.  The examiner also provided rationale and cited to specific evidence in the file as support for his opinion.  Moreover, the opinion was based upon review of the claims file and the April 2012 physical examination, addressed the positive evidence in support of the Veteran's claim, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In light of the foregoing, the Board finds that service connection is not warranted for a respiratory disorder diagnosed as COPD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a respiratory disorder, to include COPD, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


